       Case 3:19-cr-04192-JLS Document 98 Filed 08/31/21 PageID.507 Page 1 of 1



 1
 2
 3
 4
 5                         UNITED STATES DISTRICT COURT
 6                       SOUTHERN DISTRICT OF CALIFORNIA
 7                             (Honorable Janis L. Smmartino)
 8
 9    UNITED STATES OF AMERICA,                )    Case No.: 19-CR-4192-JLS
                                               )
10                        Plaintiff,           )
                                               )
11    vs.                                      )    ORDER CONTINUING
                                               )    MOTION HEARING/TRIAL
12    ANGEL HORACIO DELGADO-                   )    SETTING
      PARRA,                                   )
13                                             )
                          Defendant.           )
14
15
            Pursuant to joint motion, IT IS HEREBY ORDERED that the Motion
16
     Hearing/Trial Setting in this matter be continued from September 3, 2021, at 1:30
17
     p.m., to October 8, 2020 at 1:30 p.m. The Court finds the delay attributable to the
18
     continuance to be excludable pursuant to 18 U.S.C. § 3161(h)(1)(D) and in the
19
     interest of justice for the reasons set forth in the Order of the Chief Judge No. 63-
20
     D.
21
22          IT IS SO ORDERED.
23   DATED: August 31, 2021
24                                                 Honorable Janis L. Sammartino
                                                   United States District Judge
25
26
27
28                                             1
